Title: The American Commissioners to Schweighauser, 13 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, September 13, 1778: The Thérèse, whose cargo is assigned to us, has arrived at Nantes. We wish to sell the cargo and reserve the proceeds for a particular purpose. We request and impower you to sell the cargo, transmit an account, and hold the proceeds for our orders.
M. de Sartine informs us he has taken measures regarding the prisoners. We have received from him a passport for a cartel ship to come from England to Nantes and Lorient with American prisoners. This ship should take off your hands and ours all the British prisoners in France captured by American warships and privateers. We sent this passport to England yesterday. We hope all these unhappy prisoners, British and American, will soon have their liberty; if not, it will not be our fault.
We want the Baltimore to sail as soon as possible, having no particular orders to give about her. We think the 5% commission you charge is too high and are willing to pay no more than the customary commission, which we understand is 2%.>
